This is a bill to compel the respondent to transfer a mortgage under Gen. Laws cap. 207, § 7, which is demurred to upon several grounds.
The first four grounds are, in substance, that it does not *Page 318 
appear that the complainants represent the whole interest of the mortgagor. The widow of the mortgagor is a complainant, and, under Atwood v. Charlton, 21 R.I. 568, she is a sufficient party to maintain the bill. It was held that the remainder-men were not necessary parties. The life-tenant was treated as an incumbrancer within the meaning of the statute.
In this case the widow has not a full life-interest, but we may assume that she is entitled to dower in the property. We think, therefore, that she may be regarded as an incumbrancer whose right is specially provided for in the statute.
The fifth ground is that the bill does not state a compliance with the provisions of the statute in regard to the expenses of transfer. We think the bill sufficiently covers this matter.
The demurrer to the bill is overruled.